PER CURIAM.
Appellant, Thane Thompson, appeals his convictions and sentence for home invasion robbery (count I) and grand theft (count II). Without discussion, we affirm Thompson’s convictions. However, it appears that Thompson’s sentence for home invasion robbery was improperly calculated on the Criminal Punishment Code scoresheet as a level 10 offense — not the appropriate level 8 offense. Although not preserved for direct appeal, Thompson is free to raise this issue by way of a motion in the trial court pursuant to Florida Rule of Criminal Procedure 3.800(a).

Affirmed.

HAZOURI, DAMOORGIAN and CIKLIN, JJ., concur.